oPINAL                                                                                      01/07/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 21-0004


                                       PR 21-0004
                                                                               FILED
                                                                               JAN 0 7 2021
                                                                            Bowe n Greenwood
                                                                          Clerk of Supreme Court
IN RE THE PETITION OF                                                        Statp nf rVinntana
                                                                   ORDER
JEAVON C. LANG




       Jeavon C. Lang has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since April 2019.
      IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
      IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this / day of January, 2021.

                                                 For the Court,



                                                 By
                                                                  Chief Justice